Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed with Terminal Disclaimer (TD) on 04/19/2022:
Claims 1-20 have been examined.
Claims 2-20 newly added.
Claim 1 has been amended by Applicant.
Claims 1, 12 and 16-17 have been further amended by Examiner.
Claim 12 has been further canceled by Examiner.
Claims 1-11 and 13-20 have been allowed.

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given by James Kerber (Reg. No.: 79,560) in a telephone interview along with the following electronic communication on 04/27/2022. The application has been amended as follows: 
In the claims: 
1. (Currently Amended) A method comprising: 
obtaining, by one or more processor, passenger information of one or more passenger, 
wherein the passenger information includes passenger location information; and 
providing, by the one or more processor, an output based on a processing of the passenger information, wherein the processing includes: 
determining one or more flow matrix; 
determining a cumulative wait time, using the one or more flow matrix; and 
determining an adapted timetable using the cumulative wait time, the adapted timetable having one or more adjusted vehicle timing; and 
outputting the output, wherein the output includes the adapted timetable, 
wherein the output is an output to adjust a timing of one or more vehicle of a transportation network. 
12. (Currently Amended) Canceled.	
16. (Currently Amended) A computer program product comprising: 
a computer readable storage device readable by one or more processing circuit and storing instructions for execution by one or more processor for performing a method comprising: 
obtaining, by one or more processor, passenger information of one or more passenger, wherein the passenger information includes passenger trajectory information; and 
providing, by the one or more processor, an output based on a processing of the passenger information, wherein the processing includes: 
determining one or more flow matrix; 
determining a cumulative wait time using the one or more flow matrix; 
determining an adapted timetable using the cumulative wait time, the adapted timetable having one or more adjusted vehicle timing; and 
outputting the output, wherein the output includes the adapted timetable, 
wherein the output is an output to adjust a timing of one or more vehicle of a transportation network.
17. (Currently Amended) A system comprising: 
a memory; 
one or more processor in communication with the memory; and 
program instructions executable by the one or more processor via the memory to perform a method, the method comprising: 
obtaining, by one or more processor, passenger information of one or more passenger, wherein the passenger information includes passenger trajectory information; and 
providing, by the one or more processor, an output based on a processing of the passenger information, wherein the processing includes: 
determining one or more flow matrix; 
determining a cumulative wait time using the one or more flow matrix; 
determining an adapted timetable using the cumulative wait time, the adapted timetable having one or more adjusted vehicle timing; and 
outputting the output, wherein the output includes the adapted timetable, 
wherein the output is an output to adjust a timing of one or more vehicle of a transportation network.

Double Patenting
1.	Applicant's amendments filed with Terminal Disclaimer (TD) on 04/19/2022 have overcome the nonstatutory double patenting rejections from the previous Office Action.

ALLOWABLE SUBJECT MATTER
The following is an examiner's statement of reasons for allowance:
In performing initial and additional search, in response to the amended and newly added claims, the examiner was able to find the closest prior art of record, which is Reilhac (US 20120221230A1) taken either individually or in combination with other prior art of Cooper (US 20140136025A1), Kiekbusch (US 20130116916A1) and Aoki (US 20150262101A1), who describe a method for generating and supplying traffic-relevant information, wherein each of a plurality of road users provided with a mobile communications unit with which individual movement data wirelessly transmitted to a central processing system; the individual movement data of the plurality of road users collected and processed to location-specific and/or route-specific traffic relevant information, which relates to individual route sections or a road network; upon request, the location specific and/or route-specific traffic-relevant information transmitted from the central processing system to the mobile communications units; in order to increase and improve the information content of the traffic relevant information that has been generated and supplied, the individual movement data that comprises traffic-relevant image information, which is processed to location-specific and/or route-specific traffic relevant image information, by means of which a database is generated and/or updated; AND Robinson (US 8825350B1) taken either individually or in combination with other prior art of Smith (US 20090174573A1), Myr (US 20080094250A1) and Haustein (US 20090077099A1), who describe systems and method for adaptive and/or autonomous traffic control; a method for processing traffic information; the method that may include receiving data regarding travel of vehicles associated with an intersection, using neural network technology to recognize types and/or states of traffic, and using the neural network technology to process/determine/memorize optimal traffic flow decisions as a function of experience information; exemplary implementations that may also include using the neural network technology to achieve efficient traffic flow via recognition of the optimal traffic flow decisions. 
In regards to claims 1-11 and 13-20, Reilhac (US 20120221230A 1) and Robinson (US 8825350B1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s):
determining one or more flow matrix; 
determining a cumulative wait time, using the one or more flow matrix; and 
determining an adapted timetable using the cumulative wait time, the adapted timetable having one or more adjusted vehicle timing; and 
outputting the output, wherein the output includes the adapted timetable, 
wherein the output is an output to adjust a timing of one or more vehicle of a transportation network.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978. The examiner can normally be reached on Monday - Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1 000.


/YURI KAN, P.E./Primary Examiner, Art Unit 3662